DETAILED ACTION
Claims 1 - 20 have been presented for examination.
This office action is in response to submission of the application on 07/01/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 - 5, 7, 14 - 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 4 (and similarly for claim 14 and 17), it recites “said existing idle latency test” in “wherein said initial target or maximum value is a defined percentage below a performance latency result per transaction of said existing idle latency test”.  However, “an existing idle latency test” is not recited in the parent claims.  Examiner notes that “an existing idle latency test” is recited in claim 3 and claim 13.  The limitation is interpreted as reciting “an existing idle latency test” for the prior art search.

With regard to claim 4 (and similarly for claim 5 and 14 and 15), it recites “said initial target or maximum value” in “wherein said initial target or maximum value is a defined percentage below a performance latency result per transaction of said existing idle latency test.”  However, “an initial target or maximum value” is not recited in the parent claims.  Examiner notes that “an initial target or maximum value” is recited in claim 3 and claim 12.  The limitation is interpreted as reciting “an initial target or maximum value” for the prior art search.

With regard to claim 7 (and similarly for claim 17), it recites “the defined threshold” in “wherein the defined threshold is a defined percentage above a performance latency result per transaction of an existing latency test”.  However, “a defined threshold” is not in the parent claims.  Examiner notes that “a defined threshold” is recited in claim 6 and claim 16.  The limitation is interpreted as reciting “a defined threshold” for the prior art search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 – 11, and 18 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yourst, M. “PTLsim: A Cycle Accurate Full System x86-64 Microarchitectural Simulator” (henceforth “Yourst”) in view of Pinto, M. “Defining and using virtual platforms traces captured for debugging MPSoCs” (henceforth “Pinto (Thesis)”), and further in view of Rosa, F. “Fast and Accurate Evaluation of Embedded Applications for Many-core Systems” (henceforth “Rosa (Thesis)”).  Yourst, Pinto (Thesis), and Rosa (Thesis) are analogous art because they solve the same problem of simulating desired instructions executing on a processor model, and because they are in the same field of computer hardware simulation.

With regard to claim 1, Yourst teaches a method for performing automated detection of transaction latency for a processor design model running an application in a hardware simulation accelerator comprising: (Yourst Page 25, Right an overall hardware simulation is accelerated by running only selected portions in a cycle-accurate simulation which is slower than the native simulation (in a hardware simulation accelerator), where simulation executes desired sets of benchmark instructions (for a processor design model running an application) “The ability to selectively run parts of the program at full speed presents several unique advantages compared to previous simulation tools … With PTLsim, the user can set a trigger point at the top of the benchmark’s main loop (or any other key point where cycle accurate simulation should begin), then switch back to native mode and execute at full speed until the trigger point is hit … instruction counts”)
loading the processor design model into the hardware simulation accelerator; loading the application into the processor design model running within the hardware simulation accelerator; simulating the processor design model running the application within the hardware simulation accelerator; and (Yourst Page 23, Left a desired processor design and desired benchmark instructions are loaded and run with PTLsim (loading and simulating) “We experimentally evaluate PTLsim’s real world accuracy by configuring it like an AMD Athlon 64 machine before running a demanding full system client-server networked benchmark inside PTLsim.”)
for each individual transaction of the application: (Yourst Page 25, Right any desired set of instructions can be analyzed in cycle accurate simulation mode (for each individual transaction of the application) “With PTLsim, the user can set a trigger point at the top of the benchmark’s main loop (or any other key point where cycle accurate simulation should begin), then switch back to native mode and execute at full speed until the trigger point is hit.”)
establishing a first checkpoint at a start of an execution of the individual transaction, and a counter, wherein the first checkpoint provides a snapshot of a meta state of the processor design model at said start; establishing a second checkpoint at a completion of the transaction and obtaining a latency information for said second checkpoint, wherein the second checkpoint provides another snapshot of the meta state of the processor design model at said completion; (Yourst Page 25, Right – Page 26, Left checkpoints can be taken at any desired time (first checkpoint at start of transaction, and second checkpoint at completion of transaction), where various counters are part of said checking (checkpoint provides a snapshot of a meta state of the processor design model), and where cycle counts are specific type of event counter (obtaining a latency information for second checkpoint) “PTLsim allows trigger points to be specified by RIP (the x86 instruction pointer), special ptlcall x86 instructions within the benchmark itself that trigger when executed (as described below), instruction counts, cycle counts and a variety of other specifiers. In addition, while in simulation mode, PTLsim’s snapshot facility allows the state of all internal event counters to be checkpointed at any time.”)

Yourst does not appear to explicitly disclose: at a start of an execution of the individual transaction resetting a counter; and measuring a latency of said individual transaction from said start to said completion based on the obtained latency information.

However Rosa (Thesis) teaches:
at a start of an execution of an individual transaction resetting counter (Rosa (Thesis) Page 33 cycle counter register in a processor is reset prior to executing some desired instructions (of an individual transaction) 
    PNG
    media_image1.png
    703
    895
    media_image1.png
    Greyscale
)
measuring a latency of said individual transaction from said start to a completion based on obtained latency information. (Rosa (Thesis) Page 33 clock cycles are analogous to execution time (a latency based obtained latency information), and total cycles are captured after executing the desired instructions (of said individual transaction from said to completion) “As means to capture execution time (i.e. cycles)”, and Page 21 a timing CPU model is generated from the clock cycle counts (measuring a latency based on obtained latency information) 
    PNG
    media_image2.png
    114
    580
    media_image2.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software disclosed by Yourst with the CPU modeling steps disclosed by Rosa (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to generate a timing CPU model (Rosa (Thesis) Page 33).

	Yourst in view of Rosa (Thesis) does not appear to explicitly disclose: that the checkpoints are established by creating a breakpoint.

However Pinto (Thesis) teaches:
establishing a checkpoint by creating a breakpoint and (Pinto (Thesis) Page 37 “The trigger to snap a checkpoint can vary. In [66], the authors propose the usage of breakpoints and watchpoints to create restore points in addition to temporal trigger. This method is applied during simulations”)
a counter, (Pinto (Thesis) Page 53 cycle count is directly used to estimate time between two synchronization points “To ensure proper advance in simulation time of the originally non-timed DBT ISSs, synchronization points, reached when an interaction between a processor and a TLM component is required, are employed. Synchronization is limited to external accesses … In this case, the time between two synchronization points is estimated as cycle count, and converted to time spent in the wrapper … When a synchronization occurs, the DBT simulation for the processor stops, waiting for the transaction acknowledgment”)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis) with the method of obtaining checkpoints of a processor simulation disclosed by Pinto (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to desirably capture the system state at time points (Pinto (Thesis) Page 36 “Check pointing techniques aim at creating periodically a file containing the system state. The checkpoints can be created either when a condition is triggered, for example, a call to a function is performed, or simply following a given time interval”)

With regard to claim 10, Yourst teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: (Yourst Page 30, Left “The Xen disk image and settings used to conduct this test are available from [20]. Our test machine was an AMD Athlon 64 X2 4400+ (2.2 GHz) with 1 MB L2 cache per core”)
load the processor design model into the hardware simulation accelerator; load the application into the processor design model running within the hardware simulation accelerator; simulate the processor design model running the application within the hardware simulation accelerator; and (Yourst Page 23, Left a desired processor design and desired benchmark instructions are loaded and run with PTLsim (loading and simulating) “We experimentally evaluate PTLsim’s real world accuracy by configuring it like an AMD Athlon 64 machine before running a demanding full system client-server networked benchmark inside PTLsim.”)
for each individual transaction of the application: (Yourst Page 25, Right any desired set of instructions can be analyzed in cycle accurate simulation mode (for each individual transaction of the application) “With PTLsim, the user can set a trigger point at the top of the benchmark’s main loop (or any other key point where cycle accurate simulation should begin), then switch back to native mode and execute at full speed until the trigger point is hit.”)
establish a first checkpoint at a start of an execution of the individual transaction, and a counter, wherein the first checkpoint provides a snapshot of a meta state of the processor design model at said start; establish a second checkpoint at a completion of the transaction and obtaining a latency information for said second checkpoint, wherein the second checkpoint provides another snapshot of the meta state of the processor design model at said completion; (Yourst Page 25, Right – Page 26, Left checkpoints can be taken at any desired time (first checkpoint at start of transaction, and second checkpoint at completion of transaction), where various counters are part of said checking (checkpoint provides a snapshot of a meta state of the processor design model), and where cycle counts are specific type of event counter (obtaining a latency information for second checkpoint) “PTLsim allows trigger points to be specified by RIP (the x86 instruction pointer), special ptlcall x86 instructions within the benchmark itself that trigger when executed (as described below), instruction counts, cycle counts and a variety of other specifiers. In addition, while in simulation mode, PTLsim’s snapshot facility allows the state of all internal event counters to be checkpointed at any time.”)

Yourst does not appear to explicitly disclose: at a start of an execution of the individual transaction resetting a counter; and measure a latency of said individual transaction from said start to said completion based on the obtained latency information.

However Rosa (Thesis) teaches:
at a start of an execution of an individual transaction resetting counter (Rosa (Thesis) Page 33 cycle counter register in a processor is reset prior to executing some desired instructions (of an individual transaction) 
    PNG
    media_image1.png
    703
    895
    media_image1.png
    Greyscale
)
measure a latency of said individual transaction from said start to said completion based on the obtained latency information. (Rosa (Thesis) Page 33 clock cycles are analogous to execution time (a latency based obtained latency information), and total cycles are captured after executing the desired instructions (of said individual transaction from said to completion) “As means to capture execution time (i.e. cycles)”, and Page 21 a timing CPU model is generated from the clock cycle counts (measuring a latency based on obtained latency information) 
    PNG
    media_image2.png
    114
    580
    media_image2.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software disclosed by Yourst with the CPU modeling steps disclosed by Rosa (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to generate a timing CPU model (Rosa (Thesis) Page 33).

	Yourst in view of Rosa (Thesis) does not appear to explicitly disclose: that the checkpoints are established by creating a breakpoint.

However Pinto (Thesis) teaches:
establish a checkpoint by creating a breakpoint and (Pinto (Thesis) Page 37 “The trigger to snap a checkpoint can vary. In [66], the authors propose the usage of breakpoints and watchpoints to create restore points in addition to temporal trigger. This method is applied during simulations”)
a counter, (Pinto (Thesis) Page 53 cycle count is directly used to estimate time between two synchronization points “To ensure proper advance in simulation time of the originally non-timed DBT ISSs, synchronization points, reached when an interaction between a processor and a TLM component is required, are employed. Synchronization is limited to external accesses … In this case, the time between two synchronization points is estimated as cycle count, and converted to time spent in the wrapper … When a synchronization occurs, the DBT simulation for the processor stops, waiting for the transaction acknowledgment”)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis) with the method of obtaining checkpoints of a processor simulation disclosed by Pinto (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to desirably capture the system state at time points (Pinto (Thesis) Page 36 “Check pointing techniques aim at creating periodically a file containing the system state. The checkpoints can be created either when a condition is triggered, for example, a call to a function is performed, or simply following a given time interval”)

With regard to claim 11, Yourst teaches a computer system, the computer system comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: (Yourst Page 30, Left “The Xen disk image and settings used to conduct this test are available from [20]. Our test machine was an AMD Athlon 64 X2 4400+ (2.2 GHz) with 1 MB L2 cache per core”)
load the processor design model into the hardware simulation accelerator; load the application into the processor design model running within the hardware simulation accelerator; simulate the processor design model running the application within the hardware simulation accelerator; and (Yourst Page 23, Left a desired processor design and desired benchmark instructions are loaded and run with PTLsim (loading and simulating) “We experimentally evaluate PTLsim’s real world accuracy by configuring it like an AMD Athlon 64 machine before running a demanding full system client-server networked benchmark inside PTLsim.”)
for each individual transaction of the application: (Yourst Page 25, Right any desired set of instructions can be analyzed in cycle accurate simulation mode (for each individual transaction of the application) “With PTLsim, the user can set a trigger point at the top of the benchmark’s main loop (or any other key point where cycle accurate simulation should begin), then switch back to native mode and execute at full speed until the trigger point is hit.”)
establish a first checkpoint at a start of an execution of the individual transaction and a counter, wherein the first checkpoint provides a snapshot of a meta state of the processor design model at said start; establish a second checkpoint at a completion of the transaction and obtaining a latency information for said second checkpoint, wherein the second checkpoint provides another snapshot of the meta state of the processor design model at said completion; (Yourst Page 25, Right – Page 26, Left checkpoints can be taken at any desired time (first checkpoint at start of transaction, and second checkpoint at completion of transaction), where various counters are part of said checking (checkpoint provides a snapshot of a meta state of the processor design model), and where cycle counts are specific type of event counter (obtaining a latency information for second checkpoint) “PTLsim allows trigger points to be specified by RIP (the x86 instruction pointer), special ptlcall x86 instructions within the benchmark itself that trigger when executed (as described below), instruction counts, cycle counts and a variety of other specifiers. In addition, while in simulation mode, PTLsim’s snapshot facility allows the state of all internal event counters to be checkpointed at any time.”)

Yourst does not appear to explicitly disclose: at a start of an execution of the individual transaction resetting a counter; and measure a latency of said individual transaction from said start to said completion based on the obtained latency information.

However Rosa (Thesis) teaches:
at a start of an execution of an individual transaction resetting counter (Rosa (Thesis) Page 33 cycle counter register in a processor is reset prior to executing some desired instructions (of an individual transaction) 
    PNG
    media_image1.png
    703
    895
    media_image1.png
    Greyscale
)
measure a latency of said individual transaction from said start to said completion based on the obtained latency information. (Rosa (Thesis) Page 33 clock cycles are analogous to execution time (a latency based obtained latency information), and total cycles are captured after executing the desired instructions (of said individual transaction from said to completion) “As means to capture execution time (i.e. cycles)”, and Page 21 a timing CPU model is generated from the clock cycle counts (measuring a latency based on obtained latency information) 
    PNG
    media_image2.png
    114
    580
    media_image2.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software disclosed by Yourst with the CPU modeling steps disclosed by Rosa (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to generate a timing CPU model (Rosa (Thesis) Page 33).

	Yourst in view of Rose (Thesis) does not appear to explicitly disclose: that the checkpoints are established by creating a breakpoint.

However Pinto (Thesis) teaches:
establish a checkpoint by creating a breakpoint and (Pinto (Thesis) Page 37 “The trigger to snap a checkpoint can vary. In [66], the authors propose the usage of breakpoints and watchpoints to create restore points in addition to temporal trigger. This method is applied during simulations”)
a counter, (Pinto (Thesis) Page 53 cycle count is directly used to estimate time between two synchronization points “To ensure proper advance in simulation time of the originally non-timed DBT ISSs, synchronization points, reached when an interaction between a processor and a TLM component is required, are employed. Synchronization is limited to external accesses … In this case, the time between two synchronization points is estimated as cycle count, and converted to time spent in the wrapper … When a synchronization occurs, the DBT simulation for the processor stops, waiting for the transaction acknowledgment”)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis) with the method of obtaining checkpoints of a processor simulation disclosed by Pinto (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to desirably capture the system state at time points (Pinto (Thesis) Page 36 “Check pointing techniques aim at creating periodically a file containing the system state. The checkpoints can be created either when a condition is triggered, for example, a call to a function is performed, or simply following a given time interval”)

With regard to claim 8 and 18, Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) teaches all the elements of the parent claim 1 and 11, and further teaches:
wherein said latency is measured in processor clock cycles taken to complete the individual transaction. (Rosa (Thesis) Page 33 clock cycles are analogous to execution time “As means to capture execution time (i.e. cycles)”, and Page 33 cycle counter register in a processor is reset prior to executing some desired instructions (clock cycles taken to complete the individual transaction))
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software disclosed by Yourst with the CPU modeling steps disclosed by Rosa (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to generate a timing CPU model (Rosa (Thesis) Page 33).

With regard to claim 9 and 19, Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) teaches all the elements of the parent claim 1 and 11, and further teaches:
wherein the application is a workload software application or an exerciser. (Rosa (Thesis) Table 6.1 the benchmarks executed comprise various desired applications (e.g. a simulation, an encryption algorithm, etc.) 
    PNG
    media_image3.png
    168
    900
    media_image3.png
    Greyscale
)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software disclosed by Yourst with the CPU modeling steps disclosed by Rosa (Thesis).  One of ordinary skill in the art would have been motivated to make this modification in order to generate a timing CPU model (Rosa (Thesis) Page 33).

Claims 2 - 7, and 12 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yourst in view of Pinto (Thesis), and further in view of Rosa (Thesis), and further in view of Arguelles et al. (US 10289539) (henceforth “Arguelles (539)”).  Yourst, Pinto (Thesis), Rosa (Thesis), and Arguelles (539) are analogous art because they solve the same problem of simulating desired instructions executing on a processor model, and because they are in the same field of computer hardware simulation.

With regard to claim 2 and 12, Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) teaches all the elements of the parent claim 1 and 11, and does not appear to explicitly disclose: comparing the measured latency to a target or maximum value; and establishing an updated target or maximum value based on said comparing.

However Arguelles (539) teaches:
comparing the measured latency to a target or maximum value; and (Arguelles (539) Figure 4 current latency test is compared to previous latency test (comparing measured latency to a value) 
    PNG
    media_image4.png
    130
    344
    media_image4.png
    Greyscale
, and Col. 4, Lines 34 – 38 the latency comparison can be for a maximum latency (comparing the measuring latency to a maximum value), where latency heuristic is used for pass/fail criteria (a target value) “a user may specify the percentile metrics to consider for the latency heuristics (e.g., minimum, maximum, average, p50, p90, p99, etc.). In one embodiment, a user may specify which transactions to consider for the latency heuristics: e.g., all transactions averaged, any transaction type ( e.g., fail if the p90 of any transaction type has increased by 10% ), or a specific transaction type ( e.g., fail if the p90 of reads has increased).”)
establishing an updated target or maximum value based on said comparing. (Arguelles (539) Col. 10, Lines 22 – 28 latency results can be compared to stored previous results, where it is implicit that the current result can also be stored for use in future comparisons and thereby affecting the percentile minimum/maximum metrics (establishing an updated maximum value) “Accordingly, the performance metrics for the prior deployment may be retrieved from the repository and compared to the performance metrics for the current deployment.”)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) with the latency testing for software executing in a computing environment disclosed by Arguelles (539).  One of ordinary skill in the art would have been motivated to make this modification in order to subject a software product to performance testing in a simulated environment (Arguelles (539) Col. 2, Lines 64 – 67 “In the test environment 135, the build of the software product may be insulated from real-time interaction with real-world clients, e.g., by processing only synthetic requests or prerecorded client requests that were previously”)

With regard to claim 3 and 13, Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis), and further in view of Arguelles (539) teaches all the elements of the parent claim 2 and 12, and further teaches:
wherein an initial target or maximum value is based on an existing idle latency test. (Arguelles (539) Col. 4, Lines 14 – 17 an expected user scenario could be any desired scenario (an idle latency test) “The latency test(s) may not attempt to overload the software product, as in a load test, but may instead represent a typical, expected user load in a typical, expected user scenario.”, and Col. 10, Lines 22 – 28 latency results can be compared to stored previous results (an existing test) “Accordingly, the performance metrics for the prior deployment may be retrieved from the repository and compared to the performance metrics for the current deployment.”)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) with the latency testing for software executing in a computing environment disclosed by Arguelles (539).  One of ordinary skill in the art would have been motivated to make this modification in order to subject a software product to performance testing in a simulated environment (Arguelles (539) Col. 2, Lines 64 – 67 “In the test environment 135, the build of the software product may be insulated from real-time interaction with real-world clients, e.g., by processing only synthetic requests or prerecorded client requests that were previously”)

With regard to claim 4 and 14, Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis), and further in view of Arguelles (539) teaches all the elements of the parent claim 2 and 12, and further teaches:
wherein said initial target or maximum value is a defined percentage below a performance latency result per transaction of said existing idle latency test. (Arguelles (539) Col. 10, Lines 25 – 41 the latency can be compared to a stored previous value (of said existing latency test) to determine if it is within a percentage (said target or maximum value is a defined percentage below a performance latency result) “the performance metrics for the prior deployment may be retrieved from the repository and compared to the performance metrics for the current deployment. … For latency tests, in comparison to one or more prior deployments, the current build may fail if … latency for a specific transaction type has increased by more than a particular percentage. … the current build may fail if the maximum amount of load that one or more hosts can handle (e.g., within the SLA) has decreased by more than a particular percentage.”, and Col. 4, Lines 14 – 17 an expected user scenario corresponding to the previous latency value could be any desired scenario (an idle latency test))
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) with the latency testing for software executing in a computing environment disclosed by Arguelles (539).  One of ordinary skill in the art would have been motivated to make this modification in order to subject a software product to performance testing in a simulated environment (Arguelles (539) Col. 2, Lines 64 – 67 “In the test environment 135, the build of the software product may be insulated from real-time interaction with real-world clients, e.g., by processing only synthetic requests or prerecorded client requests that were previously”)

With regard to claim 5 and 15, Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis), and further in view of Arguelles (539) teaches all the elements of the parent claim 2 and 12, and further teaches:
wherein said initial target or maximum value is a first measured latency. (Arguelles (539) Col. 10, Lines 22 – 28 latency results can be compared to stored previous results, where the previous result could correspond to any previously measured latency including a first one “Accordingly, the performance metrics for the prior deployment may be retrieved from the repository and compared to the performance metrics for the current deployment.”)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) with the latency testing for software executing in a computing environment disclosed by Arguelles (539).  One of ordinary skill in the art would have been motivated to make this modification in order to subject a software product to performance testing in a simulated environment (Arguelles (539) Col. 2, Lines 64 – 67 “In the test environment 135, the build of the software product may be insulated from real-time interaction with real-world clients, e.g., by processing only synthetic requests or prerecorded client requests that were previously”)

With regard to claim 6 and 16, Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) teaches all the elements of the parent claim 1 and 11, and does not appear to explicitly disclose: comparing the measured latency to a defined threshold; establishing a transaction failure when the defined threshold is exceeded and a transaction pass when said defined threshold is not exceeded.

However Arguelles (539) teaches:
comparing the measured latency to a defined threshold; establishing a transaction failure when the defined threshold is exceeded and a transaction pass when said defined threshold is not exceeded. (Arguelles (539) Col. 4, Lines 44 – 50 latency can be compared to a specific value (comparing measured latency to a defined threshold), and pass/fail depending on whether a desired percentage meet this specific value, where the desired percentage could be 100% (failure when exceeded, pass when no exceeded) “For example, if an SLA for the software product requires that 90% of calls to a particular transaction type will not take more than 800 ms, then a corresponding heuristic may pass or fail the build based on whether the collected performance metrics satisfy the SLA.”)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) with the latency testing for software executing in a computing environment disclosed by Arguelles (539).  One of ordinary skill in the art would have been motivated to make this modification in order to subject a software product to performance testing in a simulated environment (Arguelles (539) Col. 2, Lines 64 – 67 “In the test environment 135, the build of the software product may be insulated from real-time interaction with real-world clients, e.g., by processing only synthetic requests or prerecorded client requests that were previously”)

With regard to claim 7 and 17, Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis), and further in view of Arguelles (539) teaches all the elements of the parent claim 5 and 15, and further teaches:
wherein the defined threshold is a defined percentage above a performance latency result per transaction of an (said) existing latency test. (Arguelles (539) Col. 10, Lines 25 – 41 the latency can be compared to a stored previous value (of an existing latency test) to determine if it is within a percentage (is a defined percentage above a performance latency result) “the performance metrics for the prior deployment may be retrieved from the repository and compared to the performance metrics for the current deployment. … For latency tests, in comparison to one or more prior deployments, the current build may fail if … latency for a specific transaction type has increased by more than a particular percentage. … the current build may fail if the maximum amount of load that one or more hosts can handle (e.g., within the SLA) has decreased by more than a particular percentage.”, and Col. 4, Lines 44 – 50 latency can be compared to a specific value (comparing measured latency to a defined threshold) “For example, if an SLA for the software product requires that 90% of calls to a particular transaction type will not take more than 800 ms, then a corresponding heuristic may pass or fail the build based on whether the collected performance metrics satisfy the SLA.”)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) with the latency testing for software executing in a computing environment disclosed by Arguelles (539).  One of ordinary skill in the art would have been motivated to make this modification in order to subject a software product to performance testing in a simulated environment (Arguelles (539) Col. 2, Lines 64 – 67 “In the test environment 135, the build of the software product may be insulated from real-time interaction with real-world clients, e.g., by processing only synthetic requests or prerecorded client requests that were previously”)

Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yourst in view of Pinto (Thesis), and further in view of Rosa (Thesis), and further in view of Aarno et al. “Software and System Development using Virtual Platforms: Full-System Simulation with Wind RIVER SIMICS” (henceforth “Aarno”).  Yourst, Pinto (Thesis), Rosa (Thesis), and Aarno are analogous art because they solve the same problem of simulating desired instructions executing on a processor model, and because they are in the same field of computer hardware simulation.

With regard to claim 20, Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) teaches all the elements of the parent claim 11, and does not appear to explicitly disclose: wherein the first and second checkpoints are saved as a pair.

However Aarno teaches:
wherein the first and second checkpoints are saved as a pair. (Aarno Page 98 two checkpoints can be saved in relation to eachother “Simics checkpoints are normally chained to previous checkpoints, saving only the difference from the last time a checkpoint was taken or the simulation was started.”)
It would have been obvious to one of ordinary skill in the art to combine the processor microarchitecture simulation software comprising a timing model disclosed by Yourst in view of Rosa (Thesis), and further in view of Pinto (Thesis) with the method of saving related checkpoints disclosed by Aarno.  One of ordinary skill in the art would have been motivated to make this modification in order to use less space when saving checkpoints which are temporally related (Aarno Page 98).

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to sections or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Eckmann et al. (US 2017/0154136) appears to teach executing instructions on a physical processor, with the result representative as having been executed on a virtual processor, all in combination with a breakpoint and resume point.
Selvidge et al. (US 11113441) teaches transaction-based acceleration reduces the traffic between workstation and emulator by replacing bit-by-bit exchanges with transaction exchanges.
Simevski, A “Architectural framework for dynamically adaptable multiprocessors regarding aging, fault tolerance, performance and power consumption” teaches a test procedure is scheduled for execution by an idle core in order to minimize performance penalties.
Gligor et al. “Using Binary Translation in Event Driven Simulation for Fast and Flexible MPSoC Simulation” teaches added micro-operations increment the number of cycles of the instructions that have been simulated since the last synchronization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148